        Case 1:21-cr-00353-RA Document 8 Filed 06/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------x
                                       :
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                      ORDER
                                       :
       Brian Harrell                   :
                                       :
                                       :                  21 Cr. 353(RA)
                                       :                     Docket #
---------------------------------------x




     Ronnie Abrams
                               , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,
  William Harrington
                                is hereby ordered to assume

representation of the defendant in the above captioned
                            6-9-21
matter, NUNC-PRO-TUNC                       .




                                SO ORDERED.




                                      UNITED STATES DISTRICT JUDGE



       June 9, 2021
Dated: New York, New York
